Citation Nr: 0732351	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  03-05 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for vertigo (claimed as 
dizziness), including secondary to hypertension, and also 
claimed as due to herbicide exposure.

2.  Entitlement to an initial compensable rating for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran had active service from January 1969 to October 
1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

To support his claim, in October 2003 the veteran testified 
at a hearing at the RO before a local Decision Review Officer 
(DRO).

In June 2004, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.

A June 2005 rating decision, on remand, granted service 
connection for hypertension (a claim the veteran also had 
appealed to the Board).  As well, the RO granted service 
connection for coronary artery disease.  The RO assigned a 10 
percent rating for the coronary artery disease - effective 
February 25, 2004, and a 0 percent (i.e., noncompensable) 
rating for the hypertension - effective May 23, 2002.

In a statement since received in October 2005, in response to 
that decision, the veteran requested a higher (i.e., 
compensable) rating for his hypertension.  His statement was 
a notice of disagreement (NOD) with the initial rating 
assigned for this condition.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  And after receipt of a SOC he 
perfected his appeal of this condition to the Board. 

Also in that October 2005 statement, the veteran asserted a 
still additional claim for service connection for right 
testicular cancer residuals, status post-orchiectomy, 
including a claim for loss of use of a creative organ from 
his presumed exposure to Agent Orange.  His representative's 
more recent November 2006 statement also mentions this 
additional claim.  But a February 2003 rating decision 
already denied service connection for loss of the right 
testicle, and an April 2003 rating decision denied service 
connection for radical right inguinal orchiectomy due to 
carcinoma.   The RO sent the veteran letters in February and 
April 2003 informing him of those decisions and apprising him 
of his procedural and appellate rights, and he did not file a 
timely appeal in response.  So these issues are not currently 
before the Board. See 38 C.F.R. § 20.200 (2006).  The veteran 
must file these additional claims at the RO.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of an issue not yet adjudicated by the RO).

In December 2006, the Board remanded this case to the RO via 
the AMC in Washington, DC, for further development and 
consideration.  

The issue of entitlement to an initial compensable rating for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent medical evidence indicating the 
veteran's vertigo is related to any disease, injury, or 
incident in service; the competent medical evidence on file 
does not indicate currently diagnosed vertigo was either 
caused or made permanently worse by the veteran's service-
connected hypertension; and the veteran's vertigo is not a 
result of herbicide exposure. 


CONCLUSION OF LAW

The veteran does not have vertigo as a result of a disease or 
an injury incurred in or aggravated by service; the veteran's 
vertigo is not proximately due to, the result of, or 
chronically aggravated by his service-connected hypertension; 
and vertigo may not be presumed to have been incurred in 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, No. 07-7130 
(Fed. Cir. Sept. 17, 2007).  

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claim.  This is evident from letters sent to him in June 
2002, November 2002, July 2004, September 2004, and February 
2007.  The letters specifically told him that VA needed 
specific information to show his entitlement to service 
connection for vertigo on both a direct and secondary basis, 
indicated what supporting evidence VA was responsible for 
obtaining, what evidence he needed to submit, and the 
February 2007 letter, in particular, also indicated that if 
he had any additional information or evidence that would 
support his claim he should send it to VA.  He responded to 
the February 2007 letter that same month and indicated that 
he had no additional evidence to submit.  

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, supra.  Here, this was indeed the case as the June 
2002 letter was sent prior to the initial adjudication in 
September 2002.  And in the February 2003 statement of the 
case (SOC) and November 2003, March 2004, July 2005, and June 
2007 supplemental SOC (SSOCs), the claim was readjudicated 
based on any additional evidence that had been received since 
the initial rating decision in question.  Consequently, the 
Board finds there was no error in the timing of the VCAA 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (indicating that even where there was no pre-initial-
decision notice, the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure the timing defect).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  See also Dunlap v. Nicholson, No. 03-
320 (U.S. Vet. App. Mar. 22, 2007).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim, 
as reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.  The veteran 
was provided this notice in a February 2007 letter.  

There is no indication there currently exists any evidence 
that has a bearing on this case which has not been obtained.  
The veteran and his representative have not identified any 
outstanding evidence.  And again, as noted above, in February 
2007, the veteran indicated he had no more evidence to 
submit.  Therefore, the duty to assist has been fulfilled, as 
VA has obtained all identified records pertaining to the 
claim on appeal - to the extent the evidence mentioned is 
available.  There is no suggestion on the current record 
there remains evidence that is pertinent to the issue on 
appeal that has yet to be obtained.  The appeal is ready to 
be considered on the merits.

Pertinent Laws and Regulations
Service connection

In general, service connection may be granted for a 
disability resulting from a disease or an injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  In order to establish 
service connection for a claimed disorder on a direct basis, 
there must be:  (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  38 C.F.R. § 
3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
As well, when aggravation of a condition for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Establishing service connection on this secondary basis 
requires evidence sufficient to show:  (1) that a current 
disability exists, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  See also Wallin v. West, 11 Vet. 
App. 509, 512 (1998).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a)(6)(iii).  Furthermore, the diseases listed 
at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively 
service connected if this requirement is met, even though 
there is no record of such disease during service.  These 
conditions are:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

Additionally, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus and chronic lymphocytic 
leukemia (CLL) have been added to the list of diseases for 
which presumptive service connection can be established.  
See 66 Fed. Reg. 23166 (May 8, 2001); 68 Fed. Reg. 59540 
(October 16, 2003).

The Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also, 61 Fed. Reg. 41442-41449 and 57586-57589 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation - in other words, that his 
exposure to Agent Orange was the basis for his development 
and eventual diagnosis of the claimed disability after 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

The veteran has set forth multiple theories of entitlement to 
service connection for vertigo.  Initially, the veteran 
alleged that his vertigo was attributable to his 
service-connected hypertension.  (See his May 2002 
Application for Compensation and/or Pension).  Thereafter, in 
an October 2002 statement from the veteran he alleged that 
his vertigo was the result of exposure to Agent Orange (i.e. 
on a presumptive basis).  Lastly, in various statements from 
the veteran's representative, allegations have been made 
pertaining to service connection for vertigo on a direct 
basis.  Below, the Board will address each of the veteran's 
arguments.  

Turning first to service connection on a direct basis, with 
respect to Hickson element (1), this requires evidence of a 
current disability.  An August 1994 private medical record 
revealed that while the veteran was at work he developed 
dizziness.  The diagnostic assessment was acute vertigo.  An 
August 1996 treatment record again recorded complaints of 
dizziness as well as multiple inner ear problems.  VA 
outpatient treatment records dated in 2002 reflect a prior 
medical history which includes diagnoses of vertigo.  A 2004 
private medical record from the South Carolina Heart Center, 
listed a diagnosis of vertigo.  Therefore, element (1) has 
been met.  

With respect to Hickson element (2), in-service incurrence, 
service medical records are completely negative for any 
record of vertigo or dizziness - either by complaint or 
objective clinical diagnosis.  So Hickson element (2) has not 
been met. 

Moreover, the record is silent for any medical evidence of a 
link between vertigo and an in-service injury or disease.  
Additionally, the veteran has not submitted a medical opinion 
in support of a nexus between vertigo and an in-service 
injury or disease.  Therefore, Hickson element (3) has not 
been satisfied.  

The Board also points out that the veteran has claimed that 
his vertigo is due to herbicide exposure, including Agent 
Orange.  While there are certain presumptions for specific 
diseases based on exposure to an herbicide agent (to include 
Agent Orange) (38 C.F.R. § 3.309(e)), these presumptions are 
only triggered when it is found that the veteran had exposure 
to an herbicide agent.  The Board notes that the veteran 
served in Vietnam from April 26, 1971 to April 26, 1972.  
However, the list of disorders noted to have a causal 
relationship to herbicide exposure, from 38 C.F.R. § 
3.309(e), includes no disorder related to vertigo.  
Therefore, the veteran is not entitled to service connection 
on a presumptive basis.  38 C.F.R. § 3.307(a)(6) (2006).

The only evidence suggesting a correlation between the 
veteran's vertigo and Agent Orange exposure comes in the way 
of his own unsubstantiated allegations.  It is well 
established, however, that a layman without medical training, 
such as the veteran, is not competent to provide nexus 
evidence; instead, this requires medical knowledge and 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159 (2006).

In summary, Hickson element (1) has been met, but Hickson 
elements (2) and (3) have not and there is no presumption 
regarding herbicide exposure.  Therefore, the preponderance 
of the evidence is against the veteran's claim for service 
connection on a direct basis and to include due to herbicide 
exposure and it must be denied.  38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

With respect to service connection on a secondary basis, 
Wallin element (1), current disability, as stated above, has 
been met since the veteran carries a current diagnosis of 
vertigo.  Wallin element (2) also is satisfied since service 
connection is in effect for hypertension.

But with respect to crucial Wallin element (3), medical 
nexus, there is no competent medical evidence etiologically 
linking the veteran's current vertigo to his 
service-connected hypertension.  Indeed, on the contrary, the 
August 2004 VA examiner indicated the veteran's vertigo was 
unrelated to his hypertension.  Instead, he explained that 
his vertigo was likely due to unrelated factors.  There is no 
medical opinion suggesting otherwise and, as a layman, the 
veteran does not have the necessary medical training and/or 
expertise, himself, to refute this VA examiner's opinion.  
See Espiritu supra.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for vertigo as secondary to his 
service-connected hypertension.  And since the preponderance 
of the evidence is against his claim, there is no reasonable 
doubt concerning this to resolve in his favor.  38 C.F.R. 
§ 3.102; See Alemany supra.


ORDER

The claim for service connection for vertigo, to include as 
secondary to 
service-connected hypertension as well as due to herbicide 
exposure, is denied.


REMAND

In regards to the veteran's claim for a compensable 
disability rating for hypertension, records show he was last 
provided a VA compensation examination for this condition in 
August 2004, so over 3 years ago.  In a since submitted 
statement dated in August 2007 the veteran essentially 
alleges that his condition is now more severe, so another 
examination is needed to assist in making this important 
determination.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (Court determined the Board should have ordered 
contemporaneous examination of the veteran because a 23-month 
old examination was too remote in time to adequately support 
the decision in an appeal for an increased rating).  See, 
too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
veteran therefore should be provided another examination to 
determine the current severity of his  
service-connected hypertension.  

Aside from this, the most recent SOC on the issue of 
hypertension, was issued on June 14, 2007.  Two months 
following issuance of the SOC, on August 13, 2007 relevant 
evidence was added to the file for consideration in this 
appeal.  This new evidence consisted of private medical 
treatment records pertaining to the veteran's hypertension 
and specifically blood pressure readings which the veteran 
asked be considered when deciding his claim.  So as is 
evident, these newly obtained records were not in his file 
when the RO last considered his claim, and he did not waive 
his right to have this additional evidence initially 
considered by the RO.  Thus, to avoid potentially prejudicing 
him, the AMC must consider this additional evidence prior to 
the Board.  See 38 C.F.R. §§ 19.31, 20.800, 20.1304 (2006); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran to undergo a 
VA examination, by a physician, to 
evaluate his hypertension.  The 
veteran's entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's 
documented medical history and 
assertions.   The examiner should take 
appropriate blood pressure readings and 
describe the manifestations of the 
veteran's hypertension in accordance 
with pertinent rating criteria for 
evaluation of the condition.

The examiner should set forth all 
examination findings, together with the 
complete rationale for any comments 
expressed, in a printed (typewritten) 
report.

2.  If the veteran fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims 
file copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

3.  Then readjudicate the claim in light 
of the additional evidence submitted and 
otherwise obtained since the June 2007 
SOC.  This includes, in particular, the 
newly obtained private treatment records 
concerning the veteran's blood pressure 
readings.  If the claim is not granted 
to his satisfaction, send him and his 
representative a SSOC and give them time 
to respond to it before returning the 
file to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


